 

Dated 21 May, 2012

 

2012年5月21日

 

DESIGN AND DEVELOPMENT OF

CATTLE & SHEEP FARM

CONSULTING SERVICES AGREEMENT

  

设计与开发牛只及羊场咨询服务合约书

  

Between合约双方：

 

Service Provider : Macau EIJI Company Limited 甲方 (承包方)   澳门美舍有限公司       And 及  
        The Employer : A Group of China Parties represented by   Mr. He Yue
Xiong 乙方(雇主)   中国合资代表 : 何悦雄

  

第 1 页 共 26 页 

 

 

 

Ref. No. MEIJI Service  

 

第 2 页 共 26 页 

 

 

 

Contents Index

 

内容目录

 

Recitals叙述 4       1. Interpretation 合约的释义 7       2. Commencement协议起始日 8      
3. Responsibilities of the Parties双方职责 8       4. Sub- Contract合同转包 8       5.
Delays outside of MEIJI’s control 承包方控制范围之外的延期 9       6. Extra Costs额外费用 9    
  7. Risk and Insurance风险和保险 10       8. Warranty担保条件 10       9. Limitation of
Liability免责条款 11       10. Employer to Indemnify买方需承担的赔偿 11       11. Default
and Termination毁约和中止合约 11       12. Installation设备的安装 12       13. Arbitration
仲裁 13       14. Complete Agreement合约的完整性 14       15. Frustration合约因意外而不能履行 14  
    16. Secrecy Obligation and Condition保密责任及条件 14       17. General一般条款 15    
  Appendix :   Information List1明细表一 18                            Information
List 2明细表二 24

 

第 3 页 共 26 页  

 

 

 

THIS CONTRACT is made on 21st May, 2012

 

本合约制定于2012年5月21日

 

Between合约双方:

 

The Service Provider :     Macau EIJI Company Limited

 

Address : Room 3711, China Shine Plaza, No.9, Lin He Xi Road, Tianhe District,
Guangzhou 510610, Guangdong Province (hereinafter called “MEIJI”)       承包方 :
澳门美舍有限公司       住址 : 广东省广州市天河区林和西路9号，耀中广场3711室，邮编510610 (以下简称为承包方）

 

And及

 

The Employer : A group of China’s businessmen represented by Mr. He Yue Xiong
(Chinese ID number: 440723197509090018)

 

Address : No. 18, 1st Lane, Shahu Town, Tangkou Village Dazha, Enping City,
Guangdong Province (hereinafter collectively referred to as “the Employer”)    
  雇主 : 中国合资代表 何悦雄（中国居民身份证号码：440723197509090018）       地址 :
东省恩平市沙湖镇东岸村民委员会塘口村大闸1巷18号(以下统一简称为雇主）

 

Recitals叙述

 

1.MEIJI is the owner of a premium beef cattle breeding and nutritional feed
recipe technology (“the said Technology”) and has the expertise and know-how to
build cattle and sheep farms using the said Technology (hereinafter referred to
as “A Power Cattle & Sheep Farm”) and to manage the related cattle and sheep
farms operated under the said Technology’s management systems.

 

承包方是优质肉牛（香牛）饲料营养技术及绿色有机品牌优质肉牛（香牛）养殖技术的拥有者（以下简称为该技术），
并掌握利用该技术建造牛、羊畜牧场(以下简称为AP牛、羊畜牧场)以及运用该技术管理系统进行管理的技巧。

 

第 4 页 共 26 页  

 

 

 

2.The Employer is a group of businessmen in China having various business
activities and operation in China.

 

雇主是一个中国的商人集团，在中国进行各种商业及生产经营活动。

 

3.MEIJI and the Employer are hereinafter collectively referred to as “the
Parties”.

 

承包方及雇主以下简称为双方。

 

4.The Parties hereto agree to construct and develop an A Power Cattle & Sheep
Farm at a 500 mu site in Yane Xiaoban Village, in the Town of Liangxi, Enping
City, Guangdong Province.

 

双方同意利用该技术及系统，在广东省恩平市良西镇雁鹅村小湴村一片500亩的土地，建造及发展AP牛、羊畜牧场。

 

The description of the development project is summarized as follow:

 

项目发展描述概括如下：

 

Name of the Project:Enping Yane Xiaoban Village A Power Cattle & Sheep Farm

 

项目名称：恩平小湴村AP牛、羊畜牧场

 

Location of Project:Exact location will be determined by the Parties after
results of testing of inflow water quality and quantity and soil that will be
carried out on the various blocks of lands in Yane Xiaoban Village, Enping City
that the Parties have the option to acquire.

 

项目地点： 确切地点在经过对水流流量和质量以及对恩平地区可供选择地块的土壤进行测试之后，由双方决定。

 

Development Components of the Project:

 

(1)The Phase 1 Development : on 250 mu site, more particularly set out in Item 2
of Information List 1 and Information List 2 as attached hereto.

 

项目发展组成部分：第一期发展 于250亩地的, 请参阅附上的明细表一第二条， 及明细表二。

 

(2)The Phase 2 Development : on the balance 250 mu site, will be finalized on or
before 31 December 2012.

 

第2阶段发展：剩余的250亩地段，将于2012年12月31日前定稿。

 

Development Schedule of the Project:     More particularly set out in
Information List 2 as attached hereto.

 

项目发展计划：请参阅所附上的明细表二。

 

第 5 页 共 26 页  

 

 

 

5.The Parties agree to apply to the China Authorities to form a sino foreign
joint venture company (hereinafter called “SFJVC”) to develop the Project soon
after the execution of this Agreement, and prior to the official approval of the
SFJVC, the Employer shall will be responsible to provide funding for the
development needs of the Project, and such, upon the official establishment of
the SFJVC, the Parties agree to transfer this Agreement to the SFJVC, and the
SFJVC will be responsible to fund the required development capital needs of the
Project.

 

双方同意在本合同签定后，即向相关部门申请成立中外合资公司（以下简称合营公司），以发展该项目。在合营公司被正式批准成立之前，雇主负责提供项目发展所需要的资金。一旦合营公司正式成立，双方同意将本协议转让给合营公司，由合营公司负责提供项目发展所需要的资金。

 

6.The Parties further agree that after the official formation of the SFJVC, the
SFJVC will reimburse the Employer for the amounts paid by the Employer on the
Project prior to its official formation.

 

双方还同意，合营公司正式成立后将如数偿还雇主之前提供给该项目的发展资金。

 

7.The Parties hereto also agree that MEIJI shall take up 25% equity in the SFJVC
in the first year after the official formation of thereof, and thereafter shall
acquire up to 75% equity in the SFJVC by the third year thereof.

 

双方还同意，承包方应在合营公司正式成立的第一年，取得合营公司25％的股权，而其后承包方在第三年内应取得合营公司75％顶限的股权。

 

8.MEIJI shall be providing consulting and technical services to the Employer for
the design and development of the A Power Cattle & Sheep Farm and cultivation of
a pasture farm suitable to grow cattle and sheep, prior to the official
formation of the SFJVC for the development of the Project.

 

在合营公司正式成立之前，承包方负责向雇主提供咨询和技术服务，以设计和开发AP牛、羊畜牧场，及培殖适宜饲养牛和羊的牧草场。

 

9.The Employer agrees to secure MEIJI’s services and MEIJI agrees to provide the
services on the Project in accordance to terms and conditions herein set forth.

 

雇主同意对承包方的技术保密，承包方同意根据以下条款及条件向该项目提供服务。

 

第 6 页 共 26 页  

 

 

 

NOW THE PARTIES AGREE AS FOLLOWS:

以下是双方达成的共识：

 

1.INTERPRETATION 合约的释义

 

In this Agreement the following definitions shall apply:

 

此合约应该遵从以下的规定：

 

“Commencement Date” means the date on which this Agreement is duly executed;    
“合同开始生效日” 指本合约完全执行日。     “Intellectual Property” includes but is not limited to
the technology, copyrights, processes, know-how, designs, operations manuals,
specifications of equipment and descriptions of operating principles and
technology or other like rights;     “技术产权”
包括（但不局限于）：技术、版权、操作程序、专业技巧、设计、操作指南、设备规格、，和操作规则和技术说明和其它的权利。     “manufacture”
includes constructs, assemble, produce or otherwise prepare for commercial use
or exploitation;     “制造加工” 包括建筑、组装、生产或其它商业用途准备和开发。     “processes” includes
technologies, products, devices, processes or techniques;     “生产”
包括生产技术、产品、装置、运行和技巧。     “product” means the products and /or processes which
incorporate the use of the intellectual Property;     “产品”
是指技术产品和/或指此技术产权所设及利用的技术操作过程。     “User Certificate” means the entitlement of the
Employer to utilize the intellectual property of the said Technology for the
operation of the Project and certifies the performance of the A Power Cattle &
Sheep Farm.     “使用者证明书” 是指赋予买方的证书，证明其享有的对该技术产权的使用权和对此项目的操作权，以及对AP牛、羊畜牧场的运行权。

 

A reference to persons shall include corporations; words including singular
number shall include plural number and vice versa; words including a gender
shall include all other genders.

 

在法人的参考中包括公司，词句中单数数字将包括复数数字和反之亦然。词句中的性别也包括其它的性别。

 

第 7 页 共 26 页  

 

 

 

A reference in this Agreement to a statute or a section of a statute includes
all amendments to that statute or a section passed in substitution for
incorporating any of its provisions.

 

本协议参考的法规或法规部份，包括所有对法规或法规部份的修改，通过替代，都是列入本协议的任何的条款。

 

Except for the purpose of identification, headings and underlines have been
inserted in this Agreement for the Purpose of Guidance only and shall not be
part of this Agreement.

 

己被插入的标题证明和下划线的，在本合约的目的只是作为索引，同时不会作为本合约的其中内容部份。

 

Recitals and the “Information” attached hereto shall be regarded as part of this
Agreement.

 

叙述及所附上的明细表是作为协议的其中一部份。

 

2.COMMENCEMENT 协议起始日

 

The time for commencement of the Parties’ contractual obligations pursuant to
this Agreement occurs on the date of execution of this Agreement by the parties
hereto.

 

双方开始本协议义务的日期，从双方开始执行本协议的日期开始。

 

3.RESPONSIBILITIES OF THE PARTIES双方职责

 

3.1The Employer will make payments to MEIJI or to its designated agents in
United States Dollars or Renminbi at Hong Kong and/or China in such manner and
at such other place as may be agreed between the parties, for work done and
provided by MEIJI in accordance with the terms and conditions described in Item
4 of the Information List set forth herein.

 

承包方依照后面所附明细表第四条的要求及条件完成或提供的工作, 雇主将在香港/中国大陆，或者任何其它双方协议的地点, 以美金/人民币,
或者其它双方协议的方式支付.

 

3.2MEIJI will carry out and provide the services to the Employer in accordance
with the scope of works as described in Item 3 of the Information List set forth
herein.

 

承包方应按照后面所附明细表第三条的描述执行工作及提供服务.

 

3.3Time shall be of the essence with respect to all payments.

 

所有付款必须遵守时间规定.

 

4.SUB-CONTRACT合同转包

 

MEIJI will have the right to contract with any person for the performance of the
whole or any part of the construction work, supplies of parts and components for
the construction and/or assembling of the farm’s plants and equipment as
contained in this Agreement.

 

承包方保留将全部或部分建筑工程承包给任何人，向任何人采购建筑材料，把合同包含的农场设备安装项目承包给任何人的权利。

 

第 8 页 共 26 页  

 

 

 

5.DELAYS OUTSIDE OF MEIJI’s CONTROL承包方控制范围之外的延期

 

5.1Times for completion of the Contractor’s contractual obligations are given as
accurately as possible but are not warranted and are subject to extension to
allow for delay caused by：

 

承包方完成合约责任的时间尽可能的准确，但并不是保证，和取决于承包方因以下原因导致的延期：

 

(a)War, civil commotion, legislation, strikes, lock outs, break downs, delays in
transport, fire and flood;

 

战争、内乱、法令禁止、罢工、禁止入厂、合工中止、运输延迟、火灾、洪荒。

 

(b)Unavailability of raw materials, disruption and supply of water and
electricity or any other cause whatsoever beyond the control of MEIJI.

 

没有原材料供应、水源或电源中断或其它任何承包方不能控制的原因。

 

5.2MEIJI shall not be responsible or under any liability for failure to complete
its contractual obligations within any time specified in this Contract due to
any of the events referred to in Clause 5.1 hereof , including liability in
respect of any consequential economic loss or damage.

 

因本协议5.1条所述事项而不能完成合约义务，承包方不负有任何责任，包括任何由此产生的经济损失或损伤的责任。

 

6.EXTRA COSTS 额外费用

 

6.1If MEIJI incurs any extra costs as a result of any delays arising out of the
circumstances defined in clause 5.1 or interruptions or suspension of work due
to the Employer’s instructions or failure to give instructions, MEIJI shall be
entitled to increase the Contract Price by the amount of any such extra costs so
caused calculated on a basis as close as possible to that used to arrive at the
Contract Price.

 

如果是因为合同5.1条所述事项造成延误，或者因为雇主的错误指示或未能及时做出指示而造成工作的耽搁，由此产生的额外费用，承包方有权把这部分费用增加到合同价中。此附加成本的计算上，依据尽可能接近原本合同价为基础。

 

6.2Should any material supplied by the Employer for use in carrying out the
scope of work is defective or unsuitable in any way, the Employer will pay to
MEIJI in addition to the Contract Price the costs of all extra work carried out
and materials supplied by the MEIJI to overcome such defect.

 

如果任何由雇主提供并应用于本协议执行工作范围的材料，出现瑕疵和不合适情况下，雇主将付给承包方除合同价格之外所有额外执行工作和材料的费用去克服出现的问题。

 

6.3Except as otherwise stated in this Agreement, packing of equipment or part
comprising the scope of work shall be suitable for shipment of the same by
shipping container from Australia, European countries, Hong Kong or any other
countries to the Site and will be effected in accordance with MEIJI’s or its
suppliers’ standard practices, the cost of which is included in the Contract
price. Insofar as any packing that does not conform to MEIJI’s standard practice
required for the purposes of the Contract and the cost of which is in excess of
the cost of MEIJI’s standard practices, the excess shall be borne by the
Employer.

 

除非合同另有说明，本合同工程所涉及的设备或配件的包装应适应从澳大利亚、欧洲国家、香港或其它任何国家到工程所在地的集装箱运输，并且应与承包方或其供应商惯用标准相一致，包装成本已经包含在合同价格中。如果上述包装有任何不符合承包方惯用标准的，而且成本超出承包方惯用标准成本的，超出的部分由雇主承担。

 

第 9 页 共 26 页  

 

 

 

7.RISK AND INSURANCE 风险和保险

 

7.1The Employer shall insure the full invoiced value of all equipment, parts or
materials shipped pursuant to this Agreement against damage or loss in transit.
If any of the said equipment, parts or materials are damaged or lost in the
course of shipment, MEIJI shall be under no liability whatsoever in respect of
such damage or loss.

 

雇主有责任为本合约的设备、配件和材料的运输过程购买全额保险。如果上述的设备、配件和材料在运输过程中损坏或丢失，承包方不承担责任。

 

7.2The Employer shall take out a public liability policy with a reputable
insurer approved by MEIJI in the name of both the Employer and MEIJI providing
each of them with indemnity in the amount of US$10,000,000.00 in respect of all
and any liability, including to each other and any third party, arising out of
and/or in connection with that portion of the scope of work which takes place on
the Employer’s premises including the Site.

 

雇主要以双方的名义与经承包方认可的有信誉的保险公司签订保障金额为美金$10,000,000.00元的公共责任保险契约,
对任何一方或任何第三方在因合约的项目在雇主的物业或施工现场范围内发生的意外事故加以保障。

 

7.3All equipment, parts and material being constituents of the scope of work
delivered to the Site or other premises nominated by the Employer shall be at
the risk of the Employer from the time of their dispatch to the Employer from
the premises of MEIJI or its suppliers as the case may be.

 

所有本工程设及的设备、配件、材料，由雇主指定发送至工地或其它物业，从上述设备、配件、和材料从承包方或其供应商向雇主发货时间开始，所有上述货物的风险由雇主承担。

 

7.4MEIJI shall be under no obligation to insure the equipment, parts or
materials being constituents of the scope of work.

承包方对本工程涉及的设备、配件、材料不承担保险责任。

 

8.WARRANTY 担保条件

 

MEIJI agrees to warrant the quality of equipment supplied comprising the scope
of work referred to in Item 6 of the Information List that:

 

承包方同意保证其为相关工程范围提供的，明细表第六条规定的设备的质量，保证如下：

 

(a)on delivery will be new and unused;

 

全新交货；

 

第 10 页 共 26 页  

 

 

 

(b)will be of good and merchantable quality;

 

完好的和符合买卖条件的质量；

 

(c)will comply with the description of the equipment referred to in Item 6 of
the Information List hereto; and

 

符合明细表第六条对设备规格的规定

 

(d)will be free from defects and materials and installation of work.

 

保证材料和安装工艺无缺陷。

 

9.LIMITATION OF LIABILITY免责条款

 

Save as expressly provided for in this Agreement, MEIJI shall not be liable to
the Employer or its servants or agents or contractors for any direct, indirect,
incidental or consequential damages of any nature howsoever caused (whether
based on tort or contract or otherwise) including but not limited to loss of
profits, loss of production, loss of sales opportunity or business reputation,
direct or indirect labour costs and overhead expenses and damage to equipment or
property or any other claim whatsoever arising directly or indirectly out of or
in any way attributable to the execution and performance of the Contract.

 

本协议明确规定，承包方无须负责因雇主或其雇员、代理商或承包商直接或间接所造成之任何性质的损失（无论是民事侵权行为、契约，或其它原因），损失包含并非限于盈利损失、生产损失、业务损失、或商誉损失，直接或间接的工资成本损失，及管理费用及设备及财产之破坏及因施工，或执行本合同所旨起的直接或间接的任何赔偿损失。

 

10.THE EMPLOYER TO INDEMNIFY 雇主需承担的赔偿

 

The Employer shall has a separate and distinct obligation indemnify MEIJI its
servants and agents and at all times, keep MEIJI, its servants and agents
indemnified against all actions, proceedings and claims whatsoever brought
against MEIJI, its servants or agents in relation to any injury, loss of life or
damage to any property or financial other consequential loss for and in respect
of any loss injury expense or damage howsoever caused or arising from any cause
whatsoever arising directly or indirectly out of or in any way attributable or
incidental to the execution or performance of this Agreement.

 

承包方的工人和其代理商因履行该合约而直接或间接造成或导致的工伤、意外、人命损失或财产损失或其它导致到的经济损失，而产生对其供应方工人和其承包商或代理商被入禀控告或索赔，雇主都应有不可推缷的责任赔偿给承包方。

 

11.DEFAULT AND TERMINATION 毁约和中止合约

 

Ground of Termination 中止合约的理由

 

11.1Should the Employer make default in payment of any amount due to MEIJI or in
carrying out any other obligation on the Employer’s part under this Agreement,
MEIJI shall be entitled to give the Employer written notice of such default
requiring the Employer to remedy the same within seven (7) days of service of
such notice, and should the Employer fail to remedy its default, MEIJI may if it
so elects terminate this Agreement forthwith or waive the Employer’s default
upon the condition that in consideration thereof the Employer shall make payment
to MEIJI forthwith by way of liquidated damages the difference between the
amount paid by the Employer to the date of default and the total of all MEIJI’s
invoices to the date of default unpaid by the Employer plus interest at the rate
of 10% per annum on amounts comprising such difference for the periods that they
remain unpaid from date of invoice.

 

第 11 页 共 26 页  

 

 

 

承包方的应收账到期，如果雇主违约未付，承包方应出一份书面通知，雇主七天之内仍未付款，则承包方有权选择以下行中止本合约，或如果雇主承诺付清账目，承包方可酌情不追究雇主的违规行为，但雇主应支付于承包方尚未付的数额，以及该数额的10%年利率作为赔偿金，从承包方的应收账到期开始计算，直到雇主付清账目。

 

11.2Upon termination of this Agreement for any reason whatsoever, the Employer
shall not be relieved of its obligation to pay all amounts owed by it to MEIJI
or any account whatsoever.

 

在合约中止后，雇主仍然不可推卸责任，应向承包方付清所有本协议涉及的欠款。

 

12.INSTALLATION 设备的安装

 

(a)The scope of work requires MEIJI to perform the fitting out or commissioning
of equipment or parts;

 

此项规定：承包方需要执行合约项目中所有的安装或设备和配件的测试工作。

 

(b)The Employer will provide MEIJI with suitable access to the Site at all times
necessary and convenient to MEIJI for the purpose of this Agreement;

 

安装过程中，雇主必须向承包方在所有必须时间提供适当方法方便出入工地。

 

(c)The Employer will provide at its cost suitable accommodation and
transportation for MEIJI’s servants, agents, subcontractors or employees;

 

雇主要向承包方的工人、代理人、合同商和雇员提供相应的住房和交通。

 

(d)The Employer undertakers that its servants, agents and subcontractors
carrying out or involved in the scope of work will at all times promptly give
effect to MEIJI’s directions and requests relating to the same;

 

在项目进行中,雇主必须保证其工人、代理人或合同商必须按承包方的指示和要求迅速做出反应。

 

(e)The Employer will provide suitable on site storage facilities of equipment
and parts to be installed and materials to be used under this Agreement;

 

雇主必须提供合适的储藏库设施来存放备用的设备配件和材料。

 

(f)The Employer will provide electrical power and water supply so that
construction and installation of A Power Cattle & Sheep Farm can be carried out
continuously;

 

雇主必须提供电源和水源，以保证AP牛、羊畜牧场工程的顺利持续进行。

 

第 12 页 共 26 页  

 

 

 

(g)The Employer will integrate MEIJI’s construction and installation work at the
Site as depicted and defined in the scope of work so as to facilitate supply and
installation by MEIJI of the equipment parts and materials comprising A Power
Modules. If for any reason beyond the control of MEIJI, including the Employer’s
default or issue of a variation instructions, installation of A Power Cattle &
Sheep Farm cannot proceed without additional cost to MEIJI and/or delay in the
completion of the A Power Modules occurs, the Employer will pay to MEIJI such
amount in addition to the Contract Price as are required to compensate MEIJI for
such additional cost and/or delay calculated on a basis as similar as possible
to that used by MEIJI to calculate its costs of manufacture, supply or
supervision of installation, including all additional costs for equipment, parts
and material and expense in unloading or placing into storage equipment, parts
and materials to be used in connection with or comprising the scope of work and
any idle time of MEIJI’s employees or subcontractors resulting from such delay;

 

雇主必须按时订量按即定的施工范围进行前期的建设，以便承包方的设备供应安装APM。如果因为任何承包方无法控制的原因包括雇主的违约或更改指示，而导致增加成本或延误完工期，雇主必须补偿承包方有关的费用，承包方将按成本价计算有关的费用，包括制造成本、供销成本、安装的监督管理、设备、零配件和物料，装缷和储存成本，以及误工费。

 

(h)if any of MEIJI’s employees or subcontractors are required to work overtime
or his normal work is interrupted as a result of the action, instructions or the
failure to give instruction by the Employer, the Employer will pay to MEIJI in
addition to the Contract Price the additional costs of such overtime or
interrupted work calculated on a basis as similar as possible as that used to
calculate the cost of labour supervision of installation comprised in the
Contract Price;

 

如果任何承包方的雇员或合同商需要超时工作或其正常工作时间因雇主未能及时给出指示而中断，雇主要额外向承包方给付因其人员超时工作的工资费用，按劳动监管部门规定的安装劳动工资标准计算。

 

(i)MEIJI shall be under no liability for the correctness or suitability of any
site works, foundations or piles buildings or structures constructed by any
other person and the Employer shall be deemed to warrant the correctness and
suitability for the purposes of the scope of work

 

承包方对施工地点，施工基地、建筑群安排或其它承包商承建的建筑物不承担责任，雇主必须保证以上提及的各项因素适合合同项目的实施。

 

13.ARBITRATION 仲裁

 

If at any time any question, dispute or difference whatsoever shall arise
between MEIJI and the Employer upon, in relation, or in connection with the
Contract or the performance thereof, either party may give to the other notice
in writing of the existence of such question, dispute or difference and the same
shall be referred to the arbitration before a person to be mutually agreed upon,
or failing such agreement within fourteen (14) days of receipt of such notice,
before a person appointed by the President, for the time being, of the Institute
of Engineers China, Guangzhou Branch. The submissions shall be deemed to be a
submission to arbitration within the meaning of the Commercial Arbitration Act
China or any statutory modification or re- enactment thereof.

 

无论何时因任何问题，双方因合约内容或合约执行过程中产生争议或意见相佐，任何一方发现问题，即以书面形式通知另一方。在双方经协商仍未达成共识，应在对方接到通知后第14天后应将分歧交给中国工程师学会广州分会会长，所委任的人根据中国仲裁法律进行仲裁。

 

第 13 页 共 26 页  



 

 

 

14.COMPLETE AGREEMENT合约的完整性

 

The terms and conditions of this Agreement shall constitute the sole contract
between MEIJI and the Employer and the same shall not be varied or added to in
any way whatsoever nor shall any purported variation or addition whether before
or after the date hereof, have any legal effect unless agreed to in writing by
both parties.

 

构成本合约的所有条款，应被视为双方基本的合约，任何更改必须要经过双方的书面同意。

 

15.FRUSTRATION 合约因意外而不能履行

 

Whilst MEIJI will use its best endeavour to fulfill its contractual obligations
hereunder, if this Contract shall become impossible to perform through no fault
of MEIJI or shall be otherwise frustrated, the Employer shall be liable to pay
to MEIJI all costs which MEIJI, its suppliers or subcontractors have incurred
directly or indirectly or for which MEIJI is liable under this Agreement at the
time of impossibility of performance, or frustration provided that MEIJI shall
not require payment for any standard parts or materials which MEIJI may be able
to sue at the time any other contract then current. Any prepayments which may
have been made to MEIJI under this Agreement shall be applied towards
satisfaction of such sum as may become due to MEIJI under this provision, and
the excess(if any) of such prepayments will be refunded to the Employer.

 

承包方应竭尽所能的去履行本合约的责任和义务，如果本协议因为非承包方的错失导致不可能实施，雇主有义务卖方付清在合约失效前，承包方或其供应商、合同商按合约已经履行的直接或间接的工作或设备物料费用。如果物料属于标准件能继续流通，承包方可收回并应用于其它合同，雇主则不需付此类物料费用。所有的雇主按合同支出的预付款，减去对承包方的欠款，余额应退还给雇主。

 

16.SECRECY OBLIGATION AND CONDITION 保密责任及条件

 

All information and technical date relating to the intellectual property
disclosed by MEIJI to the Employer (“Confidential information”) shall be used by
the Employer and its successors as owners or operators of A Power Cattle & Sheep
Farm for this and no other purpose. The Employer and its successors will keep
the all such information confidential. The Employer and its successors will use
the confidential information exclusively for the operation and maintenance of A
Power Cattle & Sheep Farm. The Employer will take all reasonable steps to
prevent unauthorized use of the Confidential Information by its personnel or by
third parties.

 

本协议涉及到的所有的信息和技术都受知识产权保护，所有从承包方得到的,雇主或其承接方或AP牛、羊畜牧场的操作人员的传递过程都以“机密资料”的行式被应用，雇主和承接方只可以将“机密资料”应用于操作或维护AP牛、羊畜牧场的设备。雇主有义务避免未被授权的第三方或个人使用或复制所有上述“机密资料”

 

第 14 页 共 26 页  

 

 

 

17.GENERAL 一般条款

 

(a)Waiver 违规豁免

 

Any waiver or forbearance in regard to the performance of this Agreement shall
operate only if in writing and shall apply only to the specified instance and
shall not affect the existence and continued applicability of the terms of it
thereafter.

 

任何本合约涉及到的豁免款或延期付款，必须以书面形式允许在因特定事件下才能实行，但此行为不能影响到本合约条款的本意和持续执行性。

 

(b)Entire Agreement 完整的合约

 

This Agreement embodies all the terms binding between the parties and replaces
all previous representations or proposals not embodied herein.

 

本合约包含所有约束双方的条款，并取代不包含在该合约的此前的陈述或建议。

 

(c)Applicable Law 所遵循的法律

 

This Agreement shall be read and construed according to the laws of China and
the parties submit to the jurisdiction of the laws of China.

 

本合约所有内容都应依从中国的法律来阅读和理解，合约双方应遵从此法律的裁判。

 

(d)Amendments 更改

 

This Agreement may not be varied except in writing signed by the parties.

 

本合约没有双方书面签字认可的情况下不可以随意变迁。

 

(e)Severability 可行性

 

If any provision of this Agreement is held by a court to be unlawful, neither
the legality, validity or enforceability of the remaining provisions hereof, nor
the legality, validity or enforceability of such provision shall in any way be
affected or impaired thereby.

 

如果合约中任何一条被法院认定为非法的, 其余条款本不受影响。

 

(f)Notices 通知

 

All notices shall be in writing and shall be given by anyone of the following
means:

 

所有通知应为书面通知，并可以通过以下任何方式发出：

 

(i)by delivering to the address of the party on a business day during normal
business hours;

 

在工作日工作时间，送至对方公司地址

 

(ii)by sending it to the address of the party on a business day during normal
business hours;

 

在工作日工作时间内，邮寄至对方公司地址

 

第 15 页 共 26 页  

 

 

 

(iii)by sending it by email or facsimile transmission to the telex number or
facsimile of the party

 

通过电邮、传真、电报通知对方。

 

Macau EIJI Limited承包方

 

Address地址 : Room 3711, China Shine Plaza, No.9, Lin He Xi Road, Tianhe District,
Guangzhou (510610), the People’s Republic of China

 

中华人民共和国，广州市天河区林河西路9号，耀中广场3711室，邮编51061

 

Legal Representative法定代表人：Solomon Lee (E4010069 Australian Passport)

 

Telephone 电话： 86-20-22057860

 

Facsimile 传真 : 86-20-22057863

 

The Employer雇主 : The China Parties Represented by Mr. Wei Da Xing (Chinese ID
number: 440723197509090018)

 

Address地址 : No. 18, 1st Lane, Shahu Town, Tangkou Village Dazha, Enping City,
Guangdong Province           东省恩平市沙湖镇东岸村民委员会塘口村大闸1巷18号

 

Telephone电话 :

 

Facsimile传真 :

 

(g)Further Agreement 补充协议

 

Each party shall execute such agreements, deeds and document and do or cause to
be executed or done all such acts and things as shall be necessary to give
effect to this Agreement.

 

各方应切实执行本合约的各项条款规定，并尽力推行本协议的生效和实施。

 

(h)Charges 费用

 

All stamp duties and governmental charges arising out of or incidental to this
Agreement shall be paid by the Parties collectively.

 

在本协议产生的杂费或额外费用包括印花税和政府征费，由双方共同承担。

 

(i)Drawings and Plans 图测

 

All MEIJI’s drawings, designs and specifications relating to the A Power Cattle
& Sheep Farm are and shall remain MEIJI’s properties, the Employer will not part
with possession of the same, disclose to any other person any part of the
contents thereof nor allow any part of the same to be copied without MEIJI’s
prior written consent.

 

承包方所有和AP牛、羊畜牧场有关的图测、设计、和使用说明书都被视为承包方的财产，雇主不能分享。没有承包方事先的书面允许，雇主不可以将上述任何内容复制或透露给第三方。

 

第 16 页 共 26 页  

 

 

 

EXECUTED UNCONDITIONALLY by the parties:



合约双方同意无条件执行合约，并签字做实:

 

THE COMMON SEAL of MACAU EIJI COMPANY LIMITED

was hereunto affixed in the presence of

 

承包方印章

代表签名：

 

    (Solomon Lee)   日期：2012年5月21日  



Date: 21st May, 2012

 

SIGNED BY: The China Party represented by

 

中国合资代表何悦雄签名：

 

    日期：2012年5月21日   Date: 21st May, 2012  

 

第 17 页 共 26 页  

 

 

 



“Information List 1”

 

明细表一

 

Item
#   Item names   Description     名称   描述         1   The Project   Enping Yane
Xiaoban Village A Power Cattle & Sheep Farm     项目   恩平小湴村AP牛、羊畜牧场             
      (hereinafter called “the Farm”)         (以下简称为农场)           2   Scope of
Work         工作范围               2.1   Project and engineering Management
工程管理   Provision of concept designs, engineering analysis, determination of
systems, civil and other engineering designs and drawings and lay-out design for
the Farm, the designs for office, staffs quarters, feed preparation factory,
storages and working complex, the designs on the sub-division of the Farm, the
designs for specific feeding plants and equipment, planting of pasture and
crops.         提供概念设计, 工程分析, 系统确定,
施工工程设计及农场工程图设计，办公室、员工宿舍、饲料准备厂、储存室及工作坊的设计，农场分隔设计，饲养场和设备设计，种植牧草和农作物。              
    Provision of specific concentrated feed stock recipe using the said
Technology for cattle and sheep.         提供应用该技术生产浓缩牛和羊饲料之配方。           2.1.1  
Installation Supervision
设备安装监督   Supervise the construction and building of all sections covering
installation of water and electrical work, and lay-out of ground pipes etc.    
    监督建设施工和所有涉及水，电及地下管道安装的建设工作。

 

第 18 页 共 26 页  

 

 

 

2.1.2 Commissioning Supervision, Farm Management
启动监管, 农场管理 Supervise the installation of all plants and equipment of the A Power
Cattle & Sheep Farm.  Supervise the commissioning of the A Power Cattle & Sheep
Farm and related facilities.     监管AP牛、羊畜牧场设备的安装。监管AP牛、羊畜牧场及相关装备的启动。       2.2
Supply of plants and equipment
设备供应 To provide related management and personnel training service for the Farm’s
operation, and to supervise the Farm’s operation until such time, workers are
fully trained to manage the operation of the Farm.    
为农场提供相关管理及职员培训服务,并监督农场运作直至农场工作人员完全掌握农场流程。           To supply the plants,
equipment, parts and components required.     供应设备、配件.       3 Project Site
项目地点 The project site of 500 Mu is situated at a location to be mutually agreed
by the parties, situated in Yane Xiaoban Village, in the Town of Liangxi, Enping
City, Guangdong Province.   占地面积500亩的项目地点位于中国广东省恩平市良西镇雁鹅村小湴村       4 The
Contract Price
合同价格 Total: US$10,600,000 (United States Dollars Ten Million Six Hundred
Thousand), more particularly described in Information List 2.   合计 1060万美金,
详尽于明细表二。       4.1 Airfare, accommodation, lodging and out of pocket expenses
这些费用项目不包含于以上金额，将由雇主根据当时实际支出支付。机票费用以澳大利亚/中国机票商务舱价格为基准。   机票、餐费、住宿及现金支出        
4.2 Notes to the charges
费用备注 All figures quoted hereof are in round figures for present calculation
purpose, and actual figures will be billed in accordance with MEIJI’s invoices,
but in any case the actual total charges will be capped within a tolerance +/-
10%.     此处引用的便于目前计算的数据皆保留整数，实际金额根据承包方的发票支付，但任何情况下实际金额的浮动幅度应该限于正负10％的范围内。      
4.3 Management Fee
管理费 A monthly management fee of RMB 250 per month is payable by the Employer to
the Service Provider.   雇主需支付每月250元的管理费予承包方。

 

第 19 页 共 26 页  

 

 

 

5 Payment terms     付款方式         5.1 Deposit A deposit payment of US$250,000.00
payable upon execution of this Agreement.     本合约制定日支付25万美元保证金。       5.2
Balance Payments Subsequent payments payable within 30 days from date of
invoices issued.     后续款项应于发票开具日期起45天内支付。       5.3 Late payments
逾期付款 Any late payments in relation hereto shall be subject to a penalty payment
calculated to the rate of 10% per annual payable monthly for a maximum period of
90 days such that any due payment exceeds the said period shall be deemed as
default by the Employer unless MEIJI consents to the extension of the said late
payments in writing. In any case should there will be extended period for any
corresponding payments MEIJI will specify accordingly in the said corresponding
invoices detailing the related period of extension and change of payment terms
(if any).    
如预期付款，将收取年度应付款10%的罚款。每月付款的最大期限为90天，有逾期的，视作雇主的过失，除非承包方书面同意延长付款期限。如人和一笔款项承包方同意延长支付期限，承包方将在相应的发票上详细说明延长的期限及修改付款方式（如发生改变）。

 

6 Other conditions of the referred relevant Management   与所提及的管理相关的其它情况      
6.1 Related to the Project and Engineering Management The Employer agrees that
MEIJI shall undertake and carry out on behalf of the Employer the following
activities:   关于项目及工程管理 雇主同意承包方代表雇主承担及执行以下活动       6.1.1   To approve on the
lay-out plan of the project land, all drawings and designs of the buildings and
all aspect of engineering and technologies applied for the construction of the
sections and farms.     负责审批项目场地安排，图纸设计，以及应用于各个环节及农场建设的工程技术。

 

第 20 页 共 26 页  

 

 

 

6.1.2   To evaluate work of the sub-contractors, tradesmen, quotes and tenders
and make recommendation to the Employer to allow the Employer to enter into
suitable contracts (if necessary).    
评价转承包商，销售商，报价投标，以及像雇主进行推荐，使雇主能签订合适的合同（如需要）       6.1.3   To make recommendation
to the Employer for the dismissal and control over building and supplying agents
or individual contractors.     为雇主提出建议是否采用及如何掌控建筑、供应代理，或个体承包商。       6.1.4   To
procure the services of external experts, consultants to provide technical,
design, legal, and other professional and advisory services as may be
appropriate in relation to the construction and development of farms and related
facilities.     获取外部专家、顾问的服务，提供与农场和相关设施建设发展有关的技术、设计、法律以及其它专业和咨询服务。       6.1.5  
To make recommendation to the Employer for the dismissal of incompetent
advisers, superintendents and engineers.     向雇主建议解雇不合适的顾问，管理者或工程师。       6.2
Related to the Farm and Farm Management
关于农场及农场管理 The Employer agrees that MEIJI shall be entitled to and empowered to
exercise all powers, authorities and discretions in relation to the management
of the activities referred below:     雇主同意， 承包方在以下活动的管理方面具有所有的权力及决定权：      
6.2.1   All the lay-out plans of the plants and equipment in and of the Farm.  
  农场及农场所属设备的布置安排。       6.2.2   To source for and the use of raw material for
producing the feed stocks and other materials that will be needed for the
operation of the Farm.     寻找及利用饲料原料，以及其它农场运营及生产所需的原料。       6.2.3   The
training of farm operators and staffs of the Farm.     农场工人及员工培训。       6.2.4  
The appointment of maintenance and service contractors for the service and
maintenance of plants and equipment of the Farm.     指定农场设备服务维修代理商。       6.2.5
  The day to day management of the operation of the Farm until such time the
farm’s management will be able to operate the Farm by them.    
农场日常运营管理，直至农场管理人员能够独立操作。

 

第 21 页 共 26 页  

 

 

 

6.2.6   To accept quotes and tenders for on behalf of the Employer.    
代表雇主接受报价或投标。       6.2.7   The appointment and dismissal of services from
experts, consultants and other professional as may be appropriate in relation to
the operation of the farm.     委任专家、顾问以及其它与农场运营相关的专业人员。       6.3. Related to
the said Technology MEIJI shall provide the Employer with the technology,
processes, know-how, designs, operation manuals, specification of equipment and
description of operation principles and technology.   关于技术
承包方应向雇主提供技术、过程、专门知识、设计、操作指南、设备说明书以及操作原则及技术的描述。           MEIJI shall provide the
Employer with technical support by way of the Employer appointing MEIJI as the
Farm manager.     通过雇主任命承包方管理所述农场及农场的方式，承包方向雇主提供技术支持。           The Employer
shall permit MEIJI to inspect the A Power Cattle & Sheep Farm and other related
facilities in the Farm from time to time to ensure that the related plants and
equipment are being serviced and maintained regularly.    
雇主同意承包方定时检查AP牛、羊畜牧场及其它农场相关设备。           The Employer shall keep confidential all
information and technical data disclosed by MEIJI to the Employer, provided that
the Employer shall the right to disclose such information to its employees in so
far as it is necessary for them to know the information, and the Employer shall
not use any of the MEIJI’s disclosures or other information or technical data
except for other purpose apart from the operation of the Farm.    
雇主应对承包方披露的信息及技术进行保密。只有当承包方的雇员在有必要知道的情况下，承包方才有权披露这些信息及技术。雇主不得把承包方披露的信息及技术应用于农场经营以外的目的。
          The Employer agrees that all installation works for the Farm must be
completed by Installation Contractors approved by MEIJI, all plants and
equipment for the building of the Farm must be supplied by the suppliers and/or
manufacturers approved by MEIJI, and on completion of the Farm, MEIJI shall
inspect and approve the commissioning of the completed A Power Cattle & Sheep
Farm.    
雇主同意，AP牛、羊畜牧场的安装工作全部由承包方同意的安装承包人完成。所有农场建造设备全部由承包方同意的供应商或生产商供应。当AP牛、羊畜牧场完成时，由承包方检查及同意其启动过程。

 

第 22 页 共 26 页  

 

 

 

6.4 Warranty Period保修期   (Warranty Period of all Plants and equipment, parts and
components and building materials shall be in accordance with the Warranty
Periods and Conditions as given by their manufacturers or suppliers with the
exception of the items that shall be manufactured directly by the Contractor or
its subsidiaries, in which case, their warranty period shall be for a period of
12 months.)
所有设备，零配件及建筑材料的保修期与制造商或供应商提供的保质期限和条件相一致。由承包方或其子公司直接生产的除外，此种情况下保修期是12个月。

 

第 23 页 共 26 页  

 

 

 

“Information List 2”

 

明细表二



Stage
阶段   Description of work (Phase 1) 第一期工作叙述   Estimated schedule 预期时间表  
Estimated Development charges 发展费用估计 1       Starting
开始   Completion
完成   Quantity
数量   US$ /
unit
美元/
单位   RMB/ unit
人民币/单位   USD
美元总计                                       May 2012
2012年5月   September 2012
2012年9月                                               *   Engineering designs
and drawings on lay-out plan 工程设计及规划图   May. 2012 2012年5月   31.07.2012
2012年7月31日   450 Hours 小时   250       112,500 *   Engineering and designs on
Roads and drainages道路及排水渠工程设计   May. 2012 2012年5月   31.07.2012 2012年7月31日   350
Hours小时   250       87,500 *   Engineering and designs on the open dams and
under ground irrigation systems 大坝和地下灌溉系统的工程和设计   May. 2012 2012年5月   31.07.2012
2012年7月31日   240 Hours小时   250       360,000 *   Engineering and designs and
drawings of all built up buildings 建筑物的工程设计和绘画图   May. 2012 2012年5月   31.07.2012
2012年7月31日   360 Hours小时   250       90,000                               *  
Site clearing and levelling 土地清理及平整   May. 2012 2012年5月   Aug. 2012 2012年8月  
500 Mu 亩       30,000 / Mu   2,380,952                               *  
Boundary fencing and related landscaping 边界围栏和相关的环境美化   July. 2012 2012年7月  
Dec. 2012 2012年12月   500 Mu 亩       35,000 / Mu   2,777,778                    
          *   Internal roads and drainage construction and street furniture
内部道路、渠务工程及街道家具   July. 2012 2012年7月   Dec. 2012 2012年12月   20 Mu 亩       326,700
/ Mu   1,037,143                                   Total Phase (1) Stage (1)
Estimated 第一期第一阶段预算                       6,845,873 2       Sept. 2012 2012年9月  
June. 2013 2013年6月                                               *  
Construction of Cattle Houses 牛只饲养场建设   Oct. 2012 2012年10月   May. 2013 2013年5月  
4,000 m2 平方米       1500 / M2   952,381     Related Plants and equipment 相关的设备  
        500 Heads 头       15,000 / Head   1,190,476     Fittings and components
相关的安装及配件                        



  

第 24 页 共 26 页 

 

 

 

* Construction of the Office and staff quarters 办公室与员工宿舍建设 Oct. 2012 2012年10月
May. 2013 2013年5月 1,500 m2 平方米   1500 / m2 357,143   Related Plants and
equipment 相关的设备     25 persons 人   25,000 / person 99,206   Fittings and
components 相关的安装及配件     Provisional暂定 10%   45,635                 * Landscaping
and tree planting etc. 栽树等环境美化 Oct. 2012 2012年10月 May. 2013 2013年5月 50 Mu 亩  
25,000 / Mu 198,413                 * Planting of pasture and crops 种植牧草和农作物    
          Related Plants and equipment 相关的设备 Oct. 2012 2012年10月 April. 2013
2013年4月 500 Mu 亩   5,000 / Mu 396,825   Related Grass seed and nursery plants
etc. 相关的草种子和苗         1000 / Mu 79,365   Associated expenses 相关费用       10%  
47,619                 * Supervising and installations 监督设备安装 April. 2013
2013年4月 June. 2013 2013年6月 800 Hours小时 150   120,000                 *
Miscellaneous and out of pockets 杂项和其他杂费 May. 2012 2012年5月 June. 2013 2013年6月 5%
overall总体     273,741                                   Total for Phase 1 Stage
(2) 第一期第二阶段           3,760,804                   Total Phase (1) Estimated
Development Value第一期总开发费用           10,606,677

 

第 25 页 共 26 页  

 

 

 

The Parties hereby agree and accept the terms and conditions specified hereof
and execute this agreement with mutual consent:

 

双方同意并接受上述合同条款，同意执行协议，签字盖章：

 

THE COMMON SEAL of

MACAU EIJI COMPANY LIMITED

was hereunto affixed in the presence of

 

承包方印章

代表签名：

 

    (Solomon Lee)  

 日期：2012年5月21日



Date: 21st May, 2012

 

 

SIGNED BY: The China Party represented by

 

中国合资代表何悦雄签名：

 

    日期：2012年5月21日  



Date: 21st May, 2012

 

 第 26 页 共 26 页  

 

 